PER CURIAM
Defendant appeals his conviction for felony driving while revoked under ORS 811.175. During trial, defendant attempted to challenge a prior judgment declaring him an habitual traffic offender (HTO) collaterally on the basis that, in two of three underlying traffic convictions, he was not represented by counsel. He assigns error to the trial court’s refusal to allow him to attack the two underlying traffic convictions.
In State v. Fritz, 85 Or App 1, 735 P2d 1228, rev den 303 Or 700 (1987), and State v. Hardt, 83 Or App 221, 730 P2d 1278 (1986), rev den 303 Or 74 (1987), we held that a defendant charged with driving while revoked can go behind the HTO proceeding and collaterally attack the underlying convictions on which his HTO status is based. In the present case, unlike Fritz, the trial court concluded that defendant had no right to challenge the HTO and did not address the merits of his challenge.
Reversed and remanded for new trial.